Per Curiam.
The referee before whom this case was tried has written an able and comprehensive report, setting forth the facts and citing the law applicable thereto. The learned surrogate, on the hearing of the exceptions to the report, examined the account and the testimony and exhibits, and sustained the referee’s report in certain particulars, but arrived at a different conclusion upon the evidence in certain other respects. It is sufficient to say that upon this appeal, after a careful review of the whole case, we are of the opinion that the referee’s views, which are well stated in his report, are borne out by the evidence, and that the decree, which rejected a part of the report, should be reversed, with costs to the appellants payable out of the estate, and a decree entered in conformity with the report of the referee. Present — Dowling, P. J., Finch, McAvoy, Martin and O’Malley, JJ. Decree reversed, with costs to the appellants payable out of the estate, and the proceeding remitted to the Surrogate’s Court for further action in accordance with opinion.